Title: From George Washington to Colonel Thomas Hartley, 29 May 1778
From: Washington, George
To: Hartley, Thomas


                    
                        Sir
                        Head Qurs [Valley Forge] 29th May 1778.
                    
                    I have received your letter of the 23d inst. inclosing the proceedings of a Court martial of which you were President—the sentences pronounced in the cases of Shorkey and King appear to be just and they have my approbation—that pronounced in the case of William Jones is expressly contrary to the 3d Article of the 18th Section of the Articles of War, which limits the number of lashes that may be inflicted on any offender at the discretion of a Court Martial, to one hundred—and as it is altogether unwarrantable to elude that restriction by accumulating the punishments of several crimes—in the course of the same trial—I mitigate the punishmt to one hundred lashes—I am happy to hear that your Regiment has not experienced any pernicious exemption from duty in its quarters at york and that you have a prospect of its being  cloathed and appointmt—I congratulate you upon the reestablishment of your health and remain Sir your most obedt Servt.
                    
                        P.S. I cannot forbear mentioning an informality in the trial of King, whose name in the proceedings has neither addition nor description—the charge shd have specified that he belonged to some Regt—I presume that the Court took care to ascertain the fact of his being a Soldier and liable to be tried as a Deserter.
                    
                